              Case 2:20-cv-01367-JCC Document 8 Filed 09/30/20 Page 1 of 1




                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9      JARED COOPER, et al.,                            CASE NO. C20-1367-JCC
10                           Plaintiffs,
                                                         MINUTE ORDER
11            v.

12      DANIELLE FUNK, et al.,
13                           Defendants.
14

15         The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17         This matter comes before the Court on the parties’ stipulated motion to remand the case

18 to Snohomish County Superior Court (Dkt. No. 7). The Court GRANTS the motion. It is hereby
19 ORDERED that this case be remanded to Snohomish County Superior Court under Case

20 No. 20-2-04089-31. The Clerk is respectfully DIRECTED to close this case.

21         DATED this 30th day of September 2020.

22                                                       William M. McCool
                                                         Clerk of Court
23
                                                         s/Tomas Hernandez
24                                                       Deputy Clerk
25

26



     MINUTE ORDER, C20-1367-JCC
     PAGE - 1
